                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

DUANE TIPTON,              )                   3:17-CV-0032-RCJ-CLB
                           )
           Plaintiff,      )                   MINUTE ORDER
                           )
     vs.                   )                   January 13, 2020
                           )
MORRIS GUICE, et al.,      )
                           )
           Defendants.     )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                        _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff filed a motion to compel answers to interrogatories and admissions (ECF
No. 47). Defendants responded to the motion and requested a brief extension of time to
respond to discovery (ECF No. 51). Defendants were granted the requested extension
(ECF No. 52), and no reply was filed. Plaintiff’s motion to compel (ECF No. 47) is
DENIED.

       Plaintiff’s motion for extension of time (ECF No. 58) is GRANTED. Plaintiff opposed
the motion for summary judgment on January 10, 2020 (ECF No. 59), and that opposition
shall be considered timely filed.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
